Title: To Thomas Jefferson from Lister Asquith, 19 September 1785
From: Asquith, Lister
To: Jefferson, Thomas



Please your Excellency
St Pauls Prison Sept. 19th. 1785

I received your kind and exceptionable Letter which has relieved my mind of a great deal of trouble. I left Baltimore on the 20th. of June and got down to Hampton Roads and, finding that all Tobacco would answer better than Flour, discharged 50 Barrels of Flour and one Hdd. of Tobacco, it not being very good. But before our Cargo came on board we were drove out to sea by a heavy Gale of Wind and drove of the Coast without any clearance but that we had from Baltimore, and have sent you my Log Book which [gives] a true account of our Circumstances. Sir the reason of my coming in so small a Vessel was that having a law suit in England going on that was to be tryed very soon and no Vessels that were ready to sail that I thought could make so quick a Passage as myself, was determined to venture to England directly, as all my Estate almost in the World depended on that Suit as some of my relations had got Possession of it before Peace was proclaimed and are now trying to deprive me of it, because I was born in England and had been in the American service all the war and married to an American Lady and taken up arms against the Brittish. My wife was to sail in a short time after me for England and since my departure I never have had the least account. I am affraid that the Suit will be given against me by my Absence. As for my Expences it has cost me almost all the money I brought with me as they impose on me on the most barefaced manner charging us the most exorbitant prices for every thing. So that if I lose the Vessel and Cargo I am perhaps with my unhappy Family ruined, which thoughts are worse to me than Death because I have lost a Handsome fortune the last War. I believe the Judge of the High Court of Admiralty and a Lawyer Mr. Koch has begun a Suit at Brest in my Favor, for every person that saw our Vessel, even the Officer that drew out the Protest against me, owns that we were not fit to proceed farther for Want of Necessarys to save our lives  and property, tho’ he was obliged to do it to save his Bread tho’ it was against his inclinations.
The register was taken out by Capt. Charls. Harrison (a Gentleman that I was taken with about four months before the peace was proclaimed in the Ship Jolly Tar belonging to Mr. Messieruer & Co. French Merchants Baltimore) for 21 Tons before I knew any thing of it, to save the Expences and port Charges in England as we pay double to what they do themselves on Account that we are Foreigners. But I can give my Affidavit that I bought her according to the Bill of Sale the Coppy of which was sent to you by Capt. De Ville. The guager did not measure only her Hold from inside to inside and not ½ Her steerage. He allowed nothing for the Cocpit Cabin Forecastle and one half her steerage by what I saw him measure. I implore your utmost protection as I am so distressed and all my property I am affraid is lost in England. I hope you will do your utmost to forward the tryal on as soon as possible as we shall have nothing in a few days to live on, only their 3 Sols ⅌ Day as our Cash is near out. I have wrote to our Lawyer at Brest and to the judge of the Admiralty to let you know what they think of it and to prosecute the suit with great dispatch, and beg you will help on the Suit as fast as possible as we have no other Friend to apply to but you and bring it to tryal as soon as possible, as I know we are innocent, and for us to be present as we can give the clearest reasons against all their false suppositions. As I am so distressed about my unhappy family who I suppose are in a Strange Country I beg you to get it brought to tryal as soon as you can. I suppose they will put the tryal off as long as they can and then turn it through several Courts of Justice, as Mr. Picrel L’Aine informs us, to keep us in Confinement and out of our property as Long as they can, as they are rich and able to keep puting it off by their influence. The Trial I wish it was to morrow as I know we are innocent and not the least evidence against us, as they only form bare suppositions. And I am determined to prosecute for all Costs damages and false imprisonment, for I believe it is, and am almost certain it is all I am worth in the World if I have lost the suit in England. And I have no friend but you in this Part to help me or advise and they have cost me all that I brought with me within a Trifle. And now I must make the Best I can of this Unfortunate Affair and your Protection in it we shall never be able to express our Gratitude to you for it. From your most obedient & humble Servt.,

Lister Asquith



P.S. I cleared out from Baltimore and sailed the 11th. of June but run on shore at Smith’s Point and sprung a leak. I returned to Baltimore and hove her down and stopd the Leak and Ship’d Capt. McNeel, as I was in a poor state of Health, and sailed again on the 20th. My register and original Bill of Sail I sent to Brest and have sent you the Log Book and Clearance, also 2 Letters from Mr. Hamer, Broker in Liverpool, for your inspection and my Coppy to him to insure the Vessel and Cargo I have lost. If it Lyes in your power to get our Vessel for us, we should be happy as we could one of us go to sea and settle our Business as we could and make some trifle and the other would be content to stay here.

